Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED ESCROW AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED ESCROW AGREEMENT (this “Amendment”)
is entered into as of this 26th day of August, 2013 by and among COLE REAL
ESTATE INCOME STRATEGY (DAILY NAV), INC., a Maryland corporation (the
“Company”), COLE CAPITAL CORPORATION, an Arizona corporation (the “Dealer
Manager”) and UMB BANK, N.A. (the “Escrow Agent”).

RECITALS

WHEREAS, the Company, the Dealer Manager and the Escrow Agent entered into that
certain Amended and Restated Escrow Agreement dated as of November 21, 2011 (the
“Escrow Agreement”). Capitalized terms used herein without definition shall have
the meanings ascribed to them in the Escrow Agreement.

WHEREAS, the parties desire to make certain amendments to the Escrow Agreement
as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Amendment of Pennsylvania Required Capital Amount. The Pennsylvania Required
Capital amount, as defined in the Escrow Agreement, shall hereby be amended to
be $133,333,333.

2. Amendment of Exhibit A. The third sentence of Exhibit A to the Escrow
Agreement (Form of Notice to Pennsylvania Subscribers) is hereby deleted in its
entirety and replaced with the following sentence:

“The guidelines of the Pennsylvania Securities Commission do not permit the
Company to accept subscriptions from Pennsylvania residents until an aggregate
of $133,333,333 of gross offering proceeds have been received by the Company.”

3. Full Force and Effect. Except as amended hereby, the terms, provisions,
conditions, covenants and agreements set forth in the Escrow Agreement, which
are incorporated herein by this reference, are hereby affirmed and shall remain
in full force and effect and shall be binding upon the parties hereto.

4. Counterparts. This Amendment may be executed in any number of counterparts
each of which shall be deemed an original of this Amendment binding on the
parties hereto.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

COLE REAL ESTATE INCOME STRATEGY (DAILY NAV), INC. By:  

/s/ Christopher H. Cole

 

Christopher H. Cole

 

President and Chief Executive Officer

COLE CAPITAL CORPORATION By:  

/s/ Jeffrey C. Holland

  Jeffrey C. Holland   President

 

UMB BANK, N.A., as Escrow Agent By:  

/s/ Lara L. Stevens

Name: Lara L. Stevens Title: Vice President